Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
L. Ruther appeals the district court’s order in his civil action denying his motion to reconsider the denial of the court’s earlier order denying his motion for a jury trial. The district court’s order, denying Ruther’s motion for a new trial, was filed on August 21, 2008, and Ruther’s motion to reconsider that order was filed on October 13, 2009. Concluding the motion to reconsider was untimely filed, the district court denied relief. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Ruther v. United States, No. 3:07-cv-00475-JRS (EJD.Va. Dec. 17, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.
AFFIRMED